Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 1 of 12

                              A
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 2 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 3 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 4 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 5 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 6 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 7 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 8 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 9 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 10 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 11 of 12
Case 19-40386-lkg   Doc 8-2   Filed 05/31/19   Page 12 of 12
